EabdeeN, J.
This case must be determined under the law relating to the liability of garnishees as applicable to proceedings in justice’s court. Sec. 3725, Stats. 1898, provides that when the answer of the garnishee discloses that he had property in his possession belonging to the defendant, the justice shall enter an order in his docket requiring the garnishee, within ten days, to deliver to him such property or so much thereof as shall be sufficient to satisfy the judgment and costs and the costs of the garnishee, proceeding, and all such property may be ordered to be sold on *634execution, against the defendant. Sec. 3727 provides that no judgment shall be rendered against the garnishee, or any money or property required to be so delivered, upon any liability arising out of either of the causes mentioned in sec. 2769. This section provides that no judgment shall be rendered upon a liability of the garnishee, among other things, arising “by reason of any money or other thing owing from him to the defendant, unless, before judgment against the defendant, it shall have become due absolutely and without depending on any future contingency.”
It is frankly admitted by plaintiff’s counsel that the order of the municipal judge was wrong, and that the garnishee’s lien could not be cut off by the garnishment proceedings. Their argument is that, notwithstanding such lien, the defendant has yet such an interest in the notes and mortgage as may be secured by garnishment. Just how that is to be secured and worked out is not disclosed. Proceeding by garnishment is wholly statutory. Its provisions must be reasonably construed, not only to effect the purposes declared, but also to protect the rights of all concerned. It must be conceded that the garnishee, by virtue of his lien as attorney, was entitled to retain possession of the defendant’s notes and mortgages. Without such possession, his lien would become worthless. He may retain such possession as against all the world, until his lien has been satisfied. Sec. 3725-makes no provision for any such condition of things. It must be construed to 'mean that the magistrate is only to order delivery of the property in the hands of the garnishee when it is found that, at that time or some other fixed date, the defendant is or will be absolutely entitled to same. This construction is in harmony with sec. 2769, above referred to, which prevents a judgment against the garnishee unless it is determined that the thing owing from the garnishee belongs absolutely to the defendant before judgment against him, and is not dependent upon any future contingency. *635The defendant’s.right to this property -was dependent upon the condition that he pay the attorney’s lien and charges. This might never take place. There being no provision of law which would enable the creditor to secure the debtor’s interest in garnishment proceedings, he was left to his other legal remedies. Probably plaintiff might have secured defendant’s interest in the property by levy and sale on execution, under sec. 2988, but he could not secure it in proceedings by way of garnishment. Sec. 3719, which says that, from time of service, the garnishee shall stand liable to the plaintiff for'all money, credits, and effects in his hands belonging to the defendant, must be construed to mean that he is liable only for such money, credits, or effects as the other provisions of the statute make garnishable in, his hands. The case of McCown v. Russell, 81 Wis. 122, has no application to the facts in this case.
By the Court.— The judgment of the superior court of Douglas county is affirmed.